DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wiper plug as in claim 8 and the pressure release valve as in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, 10, and 11 are objected to because of the following informalities:  the term “it” should be positively recited to eliminate confusion as to what is being referred to.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-11 of U.S. Patent No. 10851618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘618 are narrower in scope, and thus obviously encompass the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The negative limitation of “no further cleaning operation” was not previously in the specification or disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2 recites “a reservoir liner” for which it cannot be determined if a new reservoir liner over the one recited in the preamble was intended.
Claims 2-11 depend from claim 1 and are thus also rejected. 
	Regarding claims 9, 11 and 17, the phrase "such as" and “e.g.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giroux, et al. US2014/0326454.
Giroux, et al. teaches an apparatus 102 for cementing and cleaning a reservoir liner 10, the apparatus comprising a drillpipe/drill string 110 having an assembly fitted to a distal end thereof (such as the right side of Figure 9), the assembly comprising a reservoir liner hanger 130 and a surface-actuatable valve 453 (¶0156, shown in Figure 23) adapted, on actuation, to seal the reservoir liner from the wellbore above the reservoir liner when the valve is closed such as shown in Figure 23.
The valve is actuatable by withdrawal of the drill pipe or other movement of the drill pipe ¶0158, wherein cement is provided through drill sting 410 and pumped through retainer 458 and valve 453 to exit the bottom of string 420, and then the drill string 410 is pulled uphole, upon which the valve 453 is actuated closed.
The valve is incorporated into the reservoir liner hanger assembly as shown in Figure 9
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux, et al. in view of Morrison US2013/0082202.
Giroux, et al. teaches a process for cementing and cleaning the above described reservoir liner, the process comprising:
a) installing the reservoir liner in a distal portion of a wellbore by running
drillpipe into the wellbore (Figure 9), the drillpipe being fitted with the assembly on the distal end of the drillpipe as described above, the assembly including the above described reservoir liner hanger and the valve suitable for sealing the reservoir liner against material falling from the wellbore above the valve by closing as shown in Figure 23, in so much as the material falling from the wellbore above the valve is not sufficient in force or mass to actuate the valve 453;
b) passing cement ¶0015 through the drill pipe and into the reservoir liner, directly followed by completion fluid that is reverse flowed through the annulus to clean the inside of the drill string ¶0141;
c) thereby causing cement to pass back up an annulus between the reservoir
liner and rock during the cementing process (wherein the cement will necessarily follow this path due to downward pressure on the cement);
d) actuating the valve, thereby separating the wellbore above the valve from
the wellbore below the valve as shown in Figure 23.
Giroux, et al. does not teach that the completion fluid is circulated down thru the liner directly after the cement.
Morrison teaches in Figure 7 that it is known to clean a well tubular by circulating completion fluid such as water ¶0046:6-11, pushing second plug 70 directly after cement 80 in the liner/well tubular. 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Giroux, et al. in view of Morrison to provide circulation of completion fluid through the liner hanger as a known means for providing cleaning and completion of a cementing process.
Giroux, et al. further teaches the valve is actuated by withdrawal of the drill pipe or other movement of the drill pipe (as shown in Figure 23, wherein the valve cannot close until the drill pipe has been sufficiently withdrawn to permit the valve to close).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux, et al. in view of Morrison as applied to claim 1 above, and further in view of Boynton US1773941.
Giroux, et al. in view of Morrison teaches the invention substantially as claimed, as described above, but does not teach the valve is actuated by dropping a ball.
Boynton teaches a dropped ball valve 23 and 25 for cementing wells (Figure 2 and 2).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Giroux, et al. in view of Morrison in view of Boynton to use a drop ball actuated valve in cementing a liner as a known means for providing desired fluid flow control.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux, et al. in view of Morrison as applied to claim 1 above, and further in view of East, et al. US2007/0284109.
Giroux, et al. in view of Morrison teaches the invention substantially as claimed, as described above, but does not teach a pressure release valve in the reservoir liner at the distal end of the liner to release pressure cause by the temperature of the completion fluid rising after the valve has been closed. 
East, et al. teaches that it is known in the art to use frangible disks ¶0044 in liner 310. 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Giroux, et al. in view of Morrison, further in view of East, et al. to use frangible disks/pressure release valves in a liner such that pressure can be relieved. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux, et al. in view of Morrison as applied to claim 1 above, and further in view of Pye, et al. US4192753.
Giroux, et al. in view of Morrison teaches the invention substantially as claimed, as described above, but does not teach completion fluid is heated prior to introducing it into the reservoir liner, to help prevent build-up of pressure in the reservoir liner after the valve has been actuated to close it; the completion fluid is heated to a temperature between 10 and 100 degrees Celsius, such as between 60 and 90 degrees Celsius, prior to introducing it into the reservoir liner.
Pye, et al. teaches that it is known in the art to heat completion fluid to 66 degrees C Column 10: 52-64 to obtain microemulsion of a fluid. 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Giroux, et al. in view of Morrison, further in view of Pye, et al.to heat the completion fluid as needed, to achieve microemulsion.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux, et al. in view of Boynton.
Giroux, et al. in view of teaches the invention substantially as claimed, as described above, but does not teach the valve is actuated by dropping a ball.
Boynton teaches a dropped ball valve 23 and 25 for cementing wells (Figure 2 and 2).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Giroux, et al. in view of Boynton to use a drop ball actuated valve in cementing a liner as a known means for providing desired fluid flow control.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux, et al. in view of East, et al.
Giroux, et al. teaches the invention substantially as claimed, as described above, but does not teach a pressure release valve in the reservoir liner at the distal end of the liner to release pressure cause by the temperature of the completion fluid rising after the valve has been closed. 
East, et al. teaches that it is known in the art to use frangible disks ¶0044 in liner 310. 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Giroux in view of East, et al. to use frangible disks/pressure release valves in a liner such that pressure can be relieved.
Claim(s) 1, 4-6, 8, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison  in view of Giroux, et al.
Morrison teaches a process for cementing and cleaning a reservoir liner 20, the process comprising:
a) installing a reservoir liner 20 in a distal portion of a wellbore 10 by running
it into the wellbore with a surface-actuatable valve suitable for sealing the reservoir liner against material falling from the wellbore above the valve;
b) passing cement 80 through 20 and into the reservoir liner, directly
followed by completion fluid (behind 20, as described in ¶0046:6-11);
c) thereby causing cement to pass back up an annulus 90 between the reservoir
liner and rock (the wellbore wall 10);
d) actuating the valve (Figure 5a), thereby separating the wellbore above the valve from the wellbore below the valve due to the valve being closed.
the valve is actuated by changing the pressure applied to the fluid in the wellbore ¶0049, as pressurized fluid includes changing the pressure.
Morrison does not teach that a drill pipe is run into the wellbore and is fitted with an assembly on the distal end of the drillpipe, the assembly with a reservoir liner hanger.
Giroux, et al. teaches that it is known in the art to run a liner with a liner hanger on the end of a drill string, as described above.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Morrison in view of Giroux, et al. to run the liner with a liner hanger on a drill string as a well-known means for running in a liner or tubular into the wellbore.
Morrison further teaches the completion fluid is fresh water or brine (water is taught ¶0046: 6-11.
No further cleaning operations are performed in the reservoir liner before an upper completion is installed, since what is shown is the wiper plug 70 with the above described completion fluid.
In step (b), a wiper plug is passed down the reservoir liner between the cement and completion fluid.
the valve is incorporated into the reservoir liner as shown in Figure 1.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Giroux, et al. as applied to claims 1 and 12 above, and further in view of East, et al.
Morrison in view of Giroux, et al. teaches the invention substantially as claimed, as described above, but does not teach a pressure release valve in the reservoir liner at the distal end of the liner to release pressure cause by the temperature of the completion fluid rising after the valve has been closed. 
East, et al. teaches that it is known in the art to use frangible disks ¶0044 in liner 310. 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Morrison in view of Giroux, et al., further in view of East, et al. to use frangible disks/pressure release valves in a liner such that pressure can be relieved. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Giroux, et al. as applied to claims 1 and 12 above, and further in view of Pye, et al.
The combination above teaches the invention substantially as claimed, as described above, but does not teach completion fluid is heated prior to introducing it into the reservoir liner, to help prevent build-up of pressure in the reservoir liner after the valve has been actuated to close it; the completion fluid is heated to a temperature between 10 and 100 degrees Celsius, such as between 60 and 90 degrees Celsius, prior to introducing it into the reservoir liner.
Pye, et al. teaches that it is known in the art to heat completion fluid to 66 degrees C Column 10: 52-64 to obtain microemulsion of a fluid. 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify the combination above, further in view of Pye, et al.to heat the completion fluid as needed, to achieve microemulsion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/4/2022